           Case 14-50971-CSS        Doc 476   Filed 05/06/20    Page 1 of 23

                                                                      REDACTED

                     IN THE UNITED STATES BANKRUPTCY COURT

                         FOR THE DISTRICT OF DELAWARE

In re:                                             Chapter 11

ASHINC Corporation, et al.,                        Case No. 12-11564 (KBO)
                                                   (Jointly Administered)
                    Debtors.



CATHERINE E. YOUNGMAN, LITIGATION
TRUSTEE FOR ASHINC CORPORATION, ET.                Adv. Proc. No. 13-50530
AL., AS SUCCESSOR TO THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS OF
ASHINC CORPORATION, AND ITS AFFILIATED
DEBTORS

                    Plaintiff,

BLACK DIAMOND OPPORTUNITY FUND II, LP,
BLACK DIAMOND CLO 2005-1 LTD., and
SPECTRUM INVESTMENT PARTNERS, L.P.,

                     Intervenors,

                    v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., MARK
GENDREGSKE, JOS OPDEWEEGH, JAMES
FRANK, DEREX WALKER, JEFF PELLETIER,
IRA TOCHNER, and JOSEPH TOMCZAK,

                    Defendants.

CATHERINE E. YOUNGMAN, LITIGATION
TRUSTEE FOR ASHINC CORPORATION, ET AL., Adv. Pro. No. 14-50971 (KBO)
AS SUCCESSOR TO BLACK DIAMOND
OPPORTUNITY FUND II, LP, BLACK DIAMOND
CLO 2005-1 LTD., SPECTRUM INVESTMENT
PARTNERS, L.P., BLACK DIAMOND
COMMERCIAL FINANCE, L.L.C., as co-


                                          1
           Case 14-50971-CSS      Doc 476   Filed 05/06/20   Page 2 of 23




administrative agent, and SPECTRUM
COMMERCIAL FINANCE LLC, as co-
administrative agent,

                         Plaintiff,

      v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
YUCAIPA AMERICAN ALLIANCE (PARALLEL)
FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
FUND II, L.P., YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P., RONALD BURKLE,
JOS OPDEWEEGH, DEREX WALKER, JEFF
PELLETIER, IRA TOCHNER, and JOSEPH
TOMCZAK,

                         Defendants.



                  DECLARATION OF KAHN SCOLNICK
   IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT BY DEFENDANTS
YUCAIPA AMERICAN ALLIANCE FUND I, L.P., YUCAIPA AMERICAN ALLIANCE
   (PARALLEL) FUND I, L.P., RONALD BURKLE, JOS OPDEWEEGH, DEREX
            WALKER, JEFF PELLETIER, AND IRA TOCHNER




                                        2
Case 14-50971-CSS   Doc 476    Filed 05/06/20   Page 3 of 23




                              YOUNG CONAWAY
                              STARGATT & TAYLOR, LLP
                              Michael R. Nestor (No. 3526)
                              Edmon L. Morton (No. 3856)
                              Michael S. Neiburg (No. 5275)
                              Rodney Square
                              1000 North King Street
                              Wilmington, DE 19801
                              Telephone: (302) 571-6600
                              mnestor@ycst.com

                              - and-

                              GIBSON, DUNN & CRUTCHER LLP
                              Maurice M. Suh (Pro Hac Vice)
                              Robert A. Klyman (Pro Hac Vice)
                              Kahn Scolnick (Pro Hac Vice)
                              333 South Grand Avenue
                              Los Angeles, CA 90071
                              Telephone: (213) 229-7000
                              msuh@gibsondunn.com

                              Attorneys for Defendants Yucaipa American
                              Alliance Fund I, L.P., Yucaipa American
                              Alliance (Parallel) Fund I, L.P., Ronald
                              Burkle, Jos Opdeweegh, Derex Walker, Jeff
                              Pelletier, and Ira Tochner




                          3
             Case 14-50971-CSS          Doc 476      Filed 05/06/20     Page 4 of 23




                          DECLARATION OF KAHN SCOLNICK

I, Kahn Scolnick, hereby declare as follows:

       1.      I am an attorney duly admitted to practice before this Court pro hac vice, and I am

a partner at the law firm of Gibson, Dunn & Crutcher LLP, attorneys of record for Defendants

Yucaipa American Alliance Fund I, L.P., Yucaipa American Alliance (Parallel) Fund I, L.P.,

(collectively, “Yucaipa”), Jos Opdeweegh, Derex Walker, Jeff Pelletier, and Ira Tochner

(collectively, the “Director Defendants”), and Ronald Burkle (collectively, with the Director

Defendants, the “Individual Defendants,” and with Yucaipa, the “Yucaipa Defendants”). I

submit this declaration in support of Yucaipa’s Motion for Summary Judgment and the

Individual Defendants’ Motion for Summary Judgment.

       2.      I have personal knowledge of the facts set forth in this declaration and if called to

testify, I could and would competently testify to them.

       3.      Attached hereto as Exhibit 1. is a true and correct copy of the certified transcript

of the deposition of Joseph Tomczak taken in this matter on March 6, 2019.

       4.      Attached hereto as Exhibit 2. is a true and correct copy of the certified transcript

of the Rule 30(b)(6) deposition of Spectrum Investment Partners, L.P., SIPI Master Ltd., Khroma

Special Situations Master SPC Ltd – Class A-1, Spectrum Group Management LLC, and

Spectrum Commercial Finance, LLC (collectively, “Spectrum”), and the deposition of Jeffrey

Schaffer taken in this matter on March 21, 2019.

       5.      Attached hereto as Exhibit 3. is a true and correct copy of the certified transcript

of the deposition of Jos Opdeweegh taken in this matter on March 28, 2019.

       6.      Attached hereto as Exhibit 4. is a true and correct copy of the certified transcript

of the Rule 30(b)(6) deposition of Black Diamond Opportunity Fund II, LP, Black Diamond



                                                 4
              Case 14-50971-CSS         Doc 476      Filed 05/06/20     Page 5 of 23




CLO 2005-1 Ltd., Black Diamond Commercial Finance, L.L.C., and Black Diamond Capital

Management, LLC (collectively, “Black Diamond”), and the deposition of Richard Ehrlich taken

in this matter on May 8, 2019.

        7.     Attached hereto as Exhibit 5. is a true and correct copy of the certified transcript

of the deposition of Jeff Pelletier taken in this matter on May 16, 2019.

        8.     Attached hereto as Exhibit 6. is a true and correct copy of the certified transcript

of the Rule 30(b)(6) deposition of Yucaipa American Alliance Fund I, L.P., Yucaipa American

Alliance (Parallel) Fund I, L.P., Yucaipa American Alliance Fund II, L.P., and Yucaipa

American Alliance (Parallel) Fund II (collectively, “Yucaipa”), and the deposition of Derex

Walker taken in this matter on May 22, 2019.

        9.     Attached hereto as Exhibit 7. is a true and correct copy of the certified transcript

of the Rule 30(b)(6) deposition of Yucaipa and the deposition of Derex Walker taken in this

matter on May 23, 2019.

        10.    Attached hereto as Exhibit 8. is a true and correct copy of the certified transcript

of the deposition of Stephen Deckoff taken in this matter on June 3, 2019.

        11.    Attached hereto as Exhibit 9. is a true and correct copy of the certified transcript

of the Rule 30(b)(6) deposition of the ASHINC Litigation Trust taken in this matter on July 26,

2019.

        12.    Attached hereto as Exhibit 10. is a true and correct copy of the certified transcript

of the deposition of Brian Cullen taken in this matter on June 11, 2019.

        13.    Attached hereto as Exhibit 11. is a true and correct copy of the certified transcript

of the deposition of Ira Tochner taken in this matter on June 13, 2019.




                                                 5
             Case 14-50971-CSS          Doc 476      Filed 05/06/20      Page 6 of 23




       14.     Attached hereto as Exhibit 12. is a true and correct copy of the certified transcript

of the deposition of Ron Burkle taken in this matter on June 26, 2019.

       15.     Attached hereto as Exhibit 13. is a true and correct copy of the certified transcript

of the deposition of Jeffrey Risius taken in this matter on December 19, 2019.

       16.     Attached hereto as Exhibit 14. is a true and correct copy of the certified transcript

of the deposition of Jonathan Macey taken in this matter on January 7, 2020.

       17.     Attached hereto as Exhibit 15. is a true and correct copy of the certified transcript

of the deposition of Mark Gendregske taken in this matter on May 2, 2019.

       18.     Attached hereto as Exhibit 16. is a true and correct copy of the certified transcript

of the deposition of Nancy Davies taken in this matter on October 2, 2018.

       19.     Attached hereto as Exhibit 17. is a true and correct copy of the certified transcript

of the Rule 30(b)(6) deposition of ComVest Investment Partners II, L.P. (“ComVest”), and the

deposition of Mark Hughes taken in this matter on January 21, 2019.

       20.     Attached hereto as Exhibit 18. is a true and correct copy of the certified transcript

of the Rule 30(b)(6) deposition of The CIT Group/Business Credit, Inc. (“CIT”) taken in this

matter on March 20, 2019.

       21.     Attached hereto as Exhibit 19. is a true and correct copy of the certified transcript

of the deposition of Tony Michael Riggs taken in this matter on February 26, 2019.

       22.     Attached hereto as Exhibit 20. is a true and correct copy of the certified transcript

of the Rule 30(b)(6) deposition of Jack Cooper Transport Company, Inc. (“JCT”), and the

deposition of Theo Ciupitu taken in this matter on February 27, 2019.




                                                 6
               Case 14-50971-CSS         Doc 476      Filed 05/06/20    Page 7 of 23




       23.      Attached hereto as Exhibit 21. is a true and correct copy of the Second Amended

Joint Plan filed in In re Allied Holdings, Inc., Case No. 05-12515 (Bankr. N.D. Ga.) at Docket

Number 2802, marked as deposition Exhibit 398.

       24.      Attached hereto as Exhibit 22. is a true and correct copy of a document produced

by Black Diamond in this matter as Bates Nos. BDCM0029862 through 29915.

       25.      Attached hereto as Exhibit 23. is a true and correct copy of the certified transcript

of the deposition of Jonathan Macey taken in this matter on January 8, 2020.

       26.      Attached hereto as Exhibit 24. is a true and correct copy of a document marked as

deposition Exhibit 206.

       27.      Attached hereto as Exhibit 25. is a true and correct copy of a document produced

by the Trustee in this matter as Bates No. LIT TRUSTEE000010 and marked as deposition

Exhibit 416.

       28.      Attached hereto as Exhibit 26. is a true and correct copy of a document produced

by the Trustee in this matter as Bates No. LIT TRUSTEE000011 and marked as deposition

Exhibit 417.

       29.      Attached hereto as Exhibit 27. is a true and correct copy of a document produced

by the Trustee in this matter as Bates No. LIT TRUSTEE000609 and marked as deposition

Exhibit 481.

       30.      Attached hereto as Exhibit 28. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA740972 through 740981 and

marked as deposition Exhibit 586.




                                                  7
             Case 14-50971-CSS        Doc 476      Filed 05/06/20     Page 8 of 23




       31.    Attached hereto as Exhibit 29. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA596012 through 596018 and

marked as deposition Exhibit 560.

       32.    Attached hereto as Exhibit 30. is a true and correct copy of the Declaration of

Derex Walker dated July 23, 2013, filed at Docket Number 262 in Case No. 13-50530 in this

Court, and marked as deposition Exhibit 588.

       33.    Attached hereto as Exhibit 31. is a true and correct copy of a document produced

by Allied in this matter as Bates Nos. AHS00062028 through 62030.

       34.    Attached hereto as Exhibit 32. is a true and correct copy of the Monitoring and

Management Services Agreement produced by the Yucaipa Defendants in this matter as Bates

Nos. YUCAIPA930044 through 930055 and marked as deposition Exhibit 593.

       35.    Attached hereto as Exhibit 33. is a true and correct copy of the First Lien Credit

Agreement produced by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA071689

through 71931 and marked as deposition Exhibit 133.

       36.    Attached hereto as Exhibit 34. is a true and correct copy of the Second Lien

Credit Agreement produced by the Yucaipa Defendants in this matter as Bates Nos.

YUCAIPA061958 through 62166.

       37.    Attached hereto as Exhibit 35. is a true and correct copy of the expert report of

Daniel R. Fischel dated September 27, 2019, and marked as deposition Exhibit 805.

       38.    Attached hereto as Exhibit 36. is a true and correct copy of a document produced

by Allied in this matter as Bates Nos. AHS00064582 through 64625.

       39.    Attached hereto as Exhibit 37. is a true and correct copy of a document produced

by Allied in this matter as Bates Nos. AHS00064626 through 64673.




                                               8
             Case 14-50971-CSS          Doc 476    Filed 05/06/20    Page 9 of 23




       40.    Attached hereto as Exhibit 38. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA701779 through 701782 and

marked as deposition Exhibit 137.

       41.    Attached hereto as Exhibit 39. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates No. YUCAIPA701764 and marked as

deposition Exhibit 604.

       42.    Attached hereto as Exhibit 40. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates No. YUCAIPA701778 and marked as

deposition Exhibit 606.

       43.    Attached hereto as Exhibit 41. is a true and correct copy of the Third Amendment

to FLCA produced by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA043112

through 43129 and marked as deposition Exhibit 136.

       44.    Attached hereto as Exhibit 42. is a true and correct copy of the Third Amendment

to SLCA produced by Allied in this matter as Bates Nos. AHS00028421 through 28433.

       45.    Attached hereto as Exhibit 43. is a true and correct copy of the March 31, 2008

Board Minutes produced by Allied in this matter as Bates Nos. AHS00137527 through 137533

and marked as deposition Exhibit 284.

       46.    Attached hereto as Exhibit 44. is a true and correct copy of the April 28, 2008

Special Committee Minutes produced by Allied in this matter as Bates Nos. AHS00137561

through 137563 and marked as deposition Exhibit 319.

       47.    Attached hereto as Exhibit 45. is a true and correct copy of the April 28, 2008

Special Committee Resolutions produced by Allied in this matter as Bates Nos. AHS00137502

through 137506 and marked as deposition Exhibit 321.




                                               9
               Case 14-50971-CSS        Doc 476      Filed 05/06/20   Page 10 of 23




       48.      Attached hereto as Exhibit 46. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates No. YUCAIPA774602 marked as deposition

Exhibit 615.

       49.      Attached hereto as Exhibit 47. is a true and correct copy of a document produced

by Allied in this matter as Bates Nos. AHS00036444 through 36472 and marked as deposition

Exhibit 149.

       50.      Attached hereto as Exhibit 48. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. Yucaipa063030 through 63063 and

marked as deposition Exhibit 148.

       51.      Attached hereto as Exhibit 49. is a true and correct copy of the September 24,

2008 Forbearance Agreement produced by Allied in this matter as Bates Nos. AHS00031619

through 31683 and marked as deposition Exhibit 152.

       52.      Attached hereto as Exhibit 50. is a true and correct copy of the October 23, 2008

Amendment to the Forbearance Agreement produced by Allied in this matter as Bates Nos.

AHS00031399 through 31480 and marked as deposition Exhibit 158.

       53.      Attached hereto as Exhibit 51. is a true and correct copy of December 10, 2008

Board Minutes produced by Allied in this matter as Bates Nos. AHS00137568 through 137571

and marked as deposition Exhibit 327.

       54.      Attached hereto as Exhibit 52. is a true and correct copy of a document produced

by Spectrum in this matter as Bates Nos. SPEC0005905 through 5912 and marked as deposition

Exhibit 228.




                                                10
               Case 14-50971-CSS       Doc 476       Filed 05/06/20   Page 11 of 23




       55.      Attached hereto as Exhibit 53. is a true and correct copy of a document produced

by Spectrum in this matter as Bates Nos. SPEC0004637 through 4643 and marked as deposition

Exhibit 230.

       56.      Attached hereto as Exhibit 54. is a true and correct copy of the December 10,

2008 Board Resolutions produced by Allied in this matter as Bates Nos. AHS00002226 through

2228 and marked as deposition Exhibit 328.

       57.      Attached hereto as Exhibit 55. is a true and correct copy of the December 10,

2008 Special Committee Minutes produced by Allied in this matter as Bates Nos. AHS00137572

through 137573 and marked as deposition Exhibit 329.

       58.      Attached hereto as Exhibit 56. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA698559 through 698562 and

marked as deposition Exhibit 623.

       59.      Attached hereto as Exhibit 57. is a true and correct copy of the Tender Offer

produced by Spectrum in this matter as Bates Nos. SPEC0014088 through 14148 and marked as

deposition Exhibit 170.

       60.      Attached hereto as Exhibit 58. is a true and correct copy of a document produced

by Allied in this matter as Bates Nos. AHS00134425 through 134427 and marked as deposition

Exhibit 10.

       61.      Attached hereto as Exhibit 59. is a true and correct copy of a document produced

by Allied in this matter as Bates Nos. AHS00095847 through 95851 and marked as deposition

Exhibit 46.




                                                11
             Case 14-50971-CSS        Doc 476       Filed 05/06/20    Page 12 of 23




       62.    Attached hereto as Exhibit 60. is a true and correct copy of a document produced

by Monarch Alternative Capital LP in this matter as Bates Nos. MON-00097488 through 97489

and marked as deposition Exhibit 6.

       63.    Attached hereto as Exhibit 61. is a true and correct copy of a document produced

by Venor Capital Master Fund Ltd. in this matter as Bates Nos. PLTF-VENOR-0000026679

through 26748 and marked as deposition Exhibit 8.

       64.    Attached hereto as Exhibit 62. is a true and correct copy of a document produced

by Spectrum in this matter as Bates No. SPEC0003866.

       65.    Attached hereto as Exhibit 63. is a true and correct copy of March 6, 2009 Board

Minutes produced by Allied in this matter as Bates Nos. AHS00137586 through 137589 and

marked as deposition Exhibit 292.

       66.    Attached hereto as Exhibit 64. is a true and correct copy of the certified transcript

of the deposition of Scott Macaulay taken in Case No. 2009CV177574 on November 11, 2010,

and produced by the Yucaipa Defendants in this matter as Bates Nos. Yucaipa872473 through

872581.

       67.    Attached hereto as Exhibit 65. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA702040 through 702042 and

marked as deposition Exhibit 71.

       68.    Attached hereto as Exhibit 66. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. Yucaipa_TOY00000664 through 666 and

marked as deposition Exhibit 757.




                                               12
             Case 14-50971-CSS        Doc 476      Filed 05/06/20   Page 13 of 23




       69.    Attached hereto as Exhibit 67. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA889564 through 889601 and

marked as deposition Exhibit 51.

       70.    Attached hereto as Exhibit 68. is a true and correct copy of a document produced

by Allied in this matter as Bates No. AHS00093779 and marked as Exhibit 6 at the deposition of

Nancy Davies in this matter on October 2, 2018.

       71.    Attached hereto as Exhibit 69. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. Yucaipa_TOY00000689 through 692 and

marked as Exhibit 4 at the deposition of Nancy Davies in this matter on October 2, 2018.

       72.    Attached hereto as Exhibit 70. is a true and correct copy of a document produced

by ComVest in this matter as Bates Nos. COMVEST004120 through 4122 and marked as

deposition Exhibit 23.

       73.    Attached hereto as Exhibit 71. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA696199 through 696200 and

marked as deposition Exhibit 57.

       74.    Attached hereto as Exhibit 72. is a true and correct copy of a document produced

by ComVest in this matter as Bates No. COMVEST003835 and marked as deposition Exhibit 58.

       75.    Attached hereto as Exhibit 73. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. Yucaipa002223 through 2224 and

marked as deposition Exhibit 59.

       76.    Attached hereto as Exhibit 74. is a true and correct copy of the March 6, 2009

Special Committee Minutes produced by Allied in this matter as Bates No. AHS00137590 and

marked as deposition Exhibit 335.




                                              13
               Case 14-50971-CSS        Doc 476      Filed 05/06/20   Page 14 of 23




       77.      Attached hereto as Exhibit 75. is a true and correct copy of the August 3, 2009

Board Minutes produced by Allied in this matter as Bates Nos. AHS00137591 through 137593

and marked as deposition Exhibit 299.

       78.      Attached hereto as Exhibit 76. is a true and correct copy of the Troutman Sanders

Opinion Letter produced by Allied in this matter as Bates Nos. AHS00044732 through 44800

and marked as deposition Exhibit 339.

       79.      Attached hereto as Exhibit 77. is a true and correct copy of the August 19, 2009

Board Resolutions produced by the Official Committee of Unsecured Creditors (“Committee”)

in this matter as Bates Nos. CMTE-AP-00002198 through 2200 and marked as deposition

Exhibit 338.

       80.      Attached hereto as Exhibit 78. is a true and correct copy of a document produced

by Allied in this matter as Bates No. AHS00136419 and marked as deposition Exhibit 353.

       81.      Attached hereto as Exhibit 79. is a true and correct copy of the Fourth

Amendment to the FLCA produced by the Yucaipa Defendants in this matter as Bates Nos.

YUCAIPA_DEPO00017891 through 17905 and marked as deposition Exhibit 26.

       82.      Attached hereto as Exhibit 80. is a true and correct copy of the Assignment and

Assumption Agreement produced by the Yucaipa Defendants in this matter as Bates Nos.

Yucaipa052924 through 52931 and marked as deposition Exhibit 25.

       83.      Attached hereto as Exhibit 81. is a true and correct copy of the Loan Purchase

Agreement produced by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA895012

through 895050 marked as deposition Exhibit 408.




                                                14
               Case 14-50971-CSS        Doc 476       Filed 05/06/20    Page 15 of 23




       84.      Attached hereto as Exhibit 82. is a true and correct copy of a document produced

by Spectrum in this matter as Bates Nos. SPEC0003959 through 3962 and marked as deposition

Exhibit 246.

       85.      Attached hereto as Exhibit 83. is a true and correct copy of a document produced

by Spectrum in this matter as Bates Nos. SPEC0008295 to 8296 and marked as deposition

Exhibit 247.

       86.      Attached hereto as Exhibit 84. is a true and correct copy of a document produced

by Spectrum in this matter as Bates Nos. SPEC0003942 through 3943 and marked as deposition

Exhibit 439.

       87.      Attached hereto as Exhibit 85. is a true and correct copy of a document produced

by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA_DEPO00001024 through

1025 and marked as deposition Exhibit 443.

       88.      Attached hereto as Exhibit 86. is a true and correct copy of the certified transcript

of the deposition of Richard Ehrlich in Case No. 2009CV177574 on May 4, 2011, and produced

by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA_DEPO00000001 through 222

and marked as deposition Exhibit 478.

       89.      Attached hereto as Exhibit 87. is a true and correct copy of a document produced

by Spectrum in this matter as Bates No. SPEC0021435 through 21438 and marked as deposition

Exhibit 245.

       90.      Attached hereto as Exhibit 88. is a true and correct copy of a document produced

by Spectrum in this matter as Bates No. SPEC0006626 and marked as deposition Exhibit 189.




                                                 15
               Case 14-50971-CSS       Doc 476       Filed 05/06/20   Page 16 of 23




       91.      Attached hereto as Exhibit 89. is a true and correct copy of a document produced

by Spectrum in this matter as Bates Nos. SPEC0003939 through 3941 and marked as deposition

Exhibit 436.

       92.      Attached hereto as Exhibit 90. is a true and correct copy of a document produced

by Black Diamond in this matter as Bates Nos. BDCM0021784 through 21785.

       93.      Attached hereto as Exhibit 91. is a true and correct copy of a document produced

by Black Diamond in this matter as Bates Nos. BDCM0021782 through 21783.

       94.      Attached hereto as Exhibit 92. is a true and correct copy of a document produced

by Black Diamond in this matter as Bates Nos. BDCM0006275 through 6278 and marked as

deposition Exhibit 446.

       95.      Attached hereto as Exhibit 93. is a true and correct copy of the Verified

Complaint filed in Case No. 2009CV177574 produced by the Yucaipa Defendants in this matter

as Bates Nos. YUCAIPA057425 through 57453 and marked as deposition Exhibit 630.

       96.      Attached hereto as Exhibit 94. is a true and correct copy of a document produced

by MJX Asset Management in this matter as Bates Nos. MJX005136 through 5161 and marked

as deposition Exhibit 198.

       97.      Attached hereto as Exhibit 95. is a true and correct copy of a document produced

by Black Diamond in this matter as Bates No. BDCM0006165 and marked as deposition Exhibit

469.

       98.      Attached hereto as Exhibit 96. is a true and correct copy of a document produced

by Black Diamond in this matter as Bates Nos. BDCM0001559 through 1567 marked as

deposition Exhibit 89.




                                                16
               Case 14-50971-CSS       Doc 476       Filed 05/06/20   Page 17 of 23




       99.      Attached hereto as Exhibit 97. is a true and correct copy of a document produced

by Black Diamond in this matter as Bates Nos. BDCM0000031 through 39 and marked as

deposition Exhibit 90.

       100.     Attached hereto as Exhibit 98. is a true and correct copy of a document produced

by CIT in this matter as Bates Nos. CIT0000020181 through 20187 and marked as deposition

Exhibit 184.

       101.     Attached hereto as Exhibit 99. is a true and correct copy of a document produced

by Allied in this matter as Bates Nos. AHS00065368 through 65379 and marked as deposition

Exhibit 85.

       102.     Attached hereto as Exhibit 100. is a true and correct copy of a document

produced by Black Diamond in this matter as Bates Nos. BDCM0000151 through 152 and

marked as deposition Exhibit 91.

       103.     Attached hereto as Exhibit 101. is a true and correct copy of a document

produced by Black Diamond in this matter as Bates Nos. BDCM0002657 through 2666 and

marked as deposition Exhibit 86.

       104.     Attached hereto as Exhibit 102. is a true and correct copy of a document

produced by Black Diamond in this matter as Bates Nos. BDCM0002462 through 2469 and

marked as deposition Exhibit 88.

       105.     Attached hereto as Exhibit 103. is a true and correct copy of a document

produced by Black Diamond in this matter as Bates Nos. BDCM0002625 through 2641 and

marked as deposition Exhibit 123.




                                                17
              Case 14-50971-CSS         Doc 476       Filed 05/06/20    Page 18 of 23




       106.    Attached hereto as Exhibit 104. is a true and correct copy of a document

produced by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA41149 through

41158 and marked as deposition Exhibit 637.

       107.    Attached hereto as Exhibit 105. is a true and correct copy of a document

produced by Black Diamond in this matter as Bates Nos. BDCM0003386 through 3389 and

marked as deposition Exhibit 127.

       108.    Attached hereto as Exhibit 106. is a true and correct copy of the Notice of

Subpoena Directed to the ASHINC Litigation Trust and marked as deposition Exhibit 783.

       109.    Attached hereto as Exhibit 107. is a true and correct copy of the Expert Report of

Jeffrey M. Risius dated September 27, 2019, and marked as deposition Exhibit 832.

       110.    Attached hereto as Exhibit 108. is a true and correct copy of the Litigation Trust

Agreement filed at Docket Number 3383 in Case No. 12-11564 in this Court, and marked as

deposition Exhibit 385.

       111.    Attached hereto as Exhibit 109. is a true and correct copy of BDCM Opportunity

Fund II, LP and Black Diamond CLO 2005-1 Ltd.’s Supplemental Responses and Objections to

Jeff Pelletier’s First Set of Interrogatories, served on January 6, 2017.

       112.    Attached hereto as Exhibit 110. is a true and correct copy of the Official

Committee of Unsecured Creditors’ Objections and Responses to Yucaipa’s First Set of

Interrogatories, served on March 22, 2013.

       113.    Attached hereto as Exhibit 111. is a true and correct copy of the Official

Committee of Unsecured Creditors’ Objections and Responses to Certain Director Defendant’s

First Set of Interrogatories, served on March 22, 2013.




                                                 18
              Case 14-50971-CSS        Doc 476       Filed 05/06/20   Page 19 of 23




       114.     Attached hereto as Exhibit 112. is a true and correct copy of a document

produced by the Yucaipa Defendants in this matter as Bates Nos. Yucaipa009078 through 9079.

       115.     Attached hereto as Exhibit 113. is a true and correct copy of a document

produced by the Yucaipa Defendants in this matter as Bates Nos. Yucaipa009117 through 9118.

       116.     Attached hereto as Exhibit 114. is a true and correct copy of the August 1, 2007

Board Minutes produced by Allied in the above-referend matter as Bates Nos. AHS00106313

through 106319.

       117.     Attached hereto as Exhibit 115. is a true and correct copy of a document

produced by the Yucaipa Defendants in this matter as Bates No. YUCAIPA700039.

       118.     Attached hereto as Exhibit 116. is a true and correct copy of a document

produced by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA686349 through

686350.

       119.     Attached hereto as Exhibit 117. is a true and correct copy of a document

produced by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA686352 through

686354.

       120.     Attached hereto as Exhibit 118. is a true and correct copy of a document

produced by the Yucaipa Defendants in this matter as Bates Nos. YUCAIPA700117 through

700118.

       121.     Attached hereto as Exhibit 119. is a true and correct copy of the July 19, 2010

Board Minutes produced by the Committee in this matter as Bates Nos. CMTE-AP-00004733

through 4735.




                                                19
              Case 14-50971-CSS        Doc 476       Filed 05/06/20   Page 20 of 23




       122.    Attached hereto as Exhibit 120. is a true and correct copy of BDCM Opportunity

Fund II, LP and Black Diamond CLO 2005-1 Ltd.’s Responses and Objections to Derex

Walker’s First Set of Interrogatories, served on August 31, 2015.

       123.    Attached hereto as Exhibit 121. is a true and correct copy of Spectrum

Investment Partners, L.P.’s Responses and Objections to Derex Walker’s First Set of

Interrogatories, served on August 31, 2015.

       124.    Attached hereto as Exhibit 122. is a true and correct copy of the Expert Report of

Jonathan R. Macey dated September 27, 2019, and marked as deposition Exhibit 835.

       125.    Attached hereto as Exhibit 123. is a true and correct copy of the Secured Super-

Priority Debtor in Possession and Exit Credit and Guaranty Agreement produced by the Yucaipa

Defendants in this matter as Bates Nos. Yucaipa0000306818 through 306989.

       126.    Attached hereto as Exhibit 124. is a true and correct copy of the involuntary

petition filed in this Court on May 17, 2012, found at Docket Number 1 in Case No. 12-11564.

       127.    Attached hereto as Exhibit 125. is a true and correct copy of the voluntary

petition filed on July 31, 2005 in In re Allied Holdings, Inc., Case No. 05-12515 (Bankr. N.D.

Ga.), found at Docket Number 1.

       128.    Attached hereto as Exhibit 126. is a true and correct copy of the Joint Plan for

Reorganization filed on March 2, 2007 in In re Allied Holdings, Inc., Case No. 05-12515 (Bankr.

N.D. Ga.), found at Docket Number 2563.

       129.    Attached hereto as Exhibit 127. is a true and correct copy of the Disclosure

Statement for Second Amended Joint Plan of Reorganization filed on April 6, 2007 in In re

Allied Holdings, Inc., Case No. 05-12515 (Bankr. N.D. Ga.), found at Docket Number 2802.




                                                20
              Case 14-50971-CSS         Doc 476       Filed 05/06/20    Page 21 of 23




       130.     Attached hereto as Exhibit 128. is a true and correct copy of the Court’s Order

confirming the Second Amended Joint Plan of Reorganization filed on May 18, 2007 in In re

Allied Holdings, Inc., Case No. 05-12515 (Bankr. N.D. Ga.), found at Docket Number 3113.

       131.     Attached hereto as Exhibit 129. is a true and correct copy of the Plan Supplement

for the Joint Plan of Reorganization filed on April 24, 2007 in In re Allied Holdings, Inc., Case

No. 05-12515 (Bankr. N.D. Ga.), found at Docket Number 2944.

       132.     Attached hereto as Exhibit 130. is a true and correct copy of the Complaint filed

on January 18, 2012 in BDCM Opportunity Fund II, LP v. Yucaipa Am. Alliance Fund I, LP,

Case No. 12-650150 (N.Y. Sup. Ct.), found at Docket Number 1.

       133.     Attached hereto as Exhibit 131. is a true and correct copy of Allied’s Motion for

Joint Administration filed in this Court on June 10, 2012, found at Docket Number 69 in Case

No. 12-11564.

       134.     Attached hereto as Exhibit 132. is a true and correct copy of the official transcript

from a hearing held in a related matter before this Court on February 27, 2013, found at Docket

Number 1068 in Case No. 12-11564.

       135.     Attached hereto as Exhibit 133. is a true and correct copy of Black Diamond and

Spectrum’s Motion to Dismiss Yucaipa’s Amended Cross-Claim filed in this Court on January

25, 2013, found at Docket Number 74 in Case No. 12-50947.

       136.     Attached hereto as Exhibit 134. is a true and correct copy of the Court’s Order

dated February 27, 2013 granting Black Diamond and Spectrum’s Motion to Dismiss Defendant

Yucaipa’s Amended Cross Claim, found at Docket Number 139 in Case No. 12-50947.

       137.     Attached hereto as Exhibit 135. is a true and correct copy of the Court’s letter

dated January 9, 2020, found at Docket Number 649 in Case No. 13-50530.




                                                 21
              Case 14-50971-CSS         Doc 476       Filed 05/06/20   Page 22 of 23




       138.     Attached hereto as Exhibit 136. is a true and correct copy of Black Diamond and

Spectrum’s Reply in Support of their Motion to Dismiss Yucaipa’s Amended Cross-Claim filed

in this Court on February 21, 2013, found at Docket Number 117 in Case No. 12-50947.

       139.     Attached hereto as Exhibit 137. is a true and correct copy of an official transcript

of a proceeding held before the Court on July 30, 2013, found at Docket Number 271 in Case

No. 12-50947.

       140.     Attached hereto as Exhibit 138. is a true and correct copy of the Court’s Order

dated August 21, 2015 granting Black Diamond and Spectrum’s Motion to Dismiss Yucaipa’s

Counterclaim, found at Docket Number 82-1 in Case No. 14-50971.

       141.     Attached hereto as Exhibit 139. is a true and correct copy of the Court’s Order

dated December 9, 2015 confirming the Modified First Amended Joint Chapter 11 Plan for

Reorganization found at Docket Number 3383 in Case No. 12-11564.

       142.     Attached hereto as Exhibit 140. is a true and correct copy of the Court’s Order on

December 21, 2016, found at Docket Number 3744 in Case No. 12-11564.

       143.     Attached hereto as Exhibit 141. is a true and correct copy of the certified

transcript of the Rule 30(b)(6) deposition of the ASHINC Litigation Trust and the deposition of

Catherine Youngman taken in this matter on May 1, 2019.

       144.     Attached hereto as Exhibit 142. is a true and correct copy of Defendants’

Responses and Objections to BDCM Opportunity Fund, II, LP’s First Set of Interrogatories,

served on March 30, 2016.

       145.     Attached hereto as Exhibit 143. is a true and correct copy of a document

produced by the Yucaipa Defendants in this matter as Bates No. YUCAIPA629759 and marked

as deposition Exhibit 302.




                                                 22
              Case 14-50971-CSS       Doc 476        Filed 05/06/20   Page 23 of 23




       146.    Attached hereto as Exhibit 144. is a true and correct copy of the Allied Board

Minutes of Action produced by the Yucaipa Defendants in this matter as Bates Nos.

YUCAIPA030423 through 30427 and marked as deposition Exhibit 556.

       147.    Attached hereto as Exhibit 145. is a true and correct copy of BDCM Opportunity

Fund II, LP and Black Diamond CLO 2005-1 Ltd.’s Responses and Objections to Yucaipa’s First

Set of Interrogatories, served on August 31, 2015.

       148.    Attached hereto as Exhibit 146. is a true and correct copy of Spectrum

Investment Partners, L.P.’s Responses and Objections to Yucaipa’s First Set of Interrogatories,

served on August 31, 2015.

       149.    Attached hereto as Exhibit 147. is a true and correct copy of BDCM Opportunity

Fund II, LP and Black Diamond CLO 2005-1 Ltd.’s Responses and Objections to Jos

Opdeweegh’s First Set of Interrogatories, served on August 31, 2015.

       150.    Attached hereto as Exhibit 148. is a true and correct copy of Spectrum

Investment Partners, L.P.’s Responses and Objections to Jos Opdeweegh’s First Set of

Interrogatories, served on August 31, 2015.

       151.    Attached hereto as Exhibit 149. is a true and correct copy of BDCM Opportunity

Fund II, LP, Black Diamond CLO 2005-1 Ltd., and Spectrum Investment Partners, L.P.’s

Responses and Objections to the Yucaipa Defendants’ April 26, 2016 Interrogatories, served on

August 31, 2016.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct, and that this Declaration was executed on this 1st day of May, 2020, at La

Cañada Flintridge, California.



                                                                        Kahn Scolnick


                                               23
